       Case 2:12-cv-00245-KOB Document 586 Filed 02/26/20 Page 1 of 4                        FILED
                                                                                    2020 Feb-26 PM 03:31
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA                 )
 ex rel. DEBRA PARADIES, et al.           )
                                          )
       Plaintiffs,                        )
                                                      Civil Action No:
                                          )
 v.                                       )
                                                    2:12-cv-00245-KOB
                                          )
 ASERACARE, INC., et al.,                 )
                                          )
       Defendants.                        )
                                          )

                     JOINT STIPULATION OF DISMISSAL

      Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure and the qui

tam provisions of the False Claims Act, 31 U.S.C. § 3730(b)(1), and in accordance

with the terms and conditions of the February 24, 2020, Settlement Agreement

among the United States, Relators Debra Paradies, London Lewis, and Roberta

Manley (collectively Relators), and Defendants Hospice Preferred Choice, Inc. and

Hospice of Eastern Carolina, Inc., the United States, Relators, and Defendants

submit this Stipulation of Dismissal.

      The United States, Relators, and Defendants Hospice Preferred Choice, Inc.

and Hospice of Eastern Carolina, Inc., hereby stipulate that this action shall be

dismissed, subject to the terms of the settlement, upon the filing of this Stipulation

with the Clerk of the Court pursuant to Rule 41(a)(1) of the Federal Rules of Civil
Case 2:12-cv-00245-KOB Document 586 Filed 02/26/20 Page 2 of 4
Case 2:12-cv-00245-KOB Document 586 Filed 02/26/20 Page 3 of 4
Case 2:12-cv-00245-KOB Document 586 Filed 02/26/20 Page 4 of 4
